Citation Nr: 1032023	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right forearm and hand 
neuropathies, to include carpal tunnel syndrome (CTS).

2.  Entitlement to an extraschedular evaluation in excess of 70 
percent for major depression/generalized anxiety prior to July 
12, 2005, under 38 C.F.R. § 3.321(b).

3. Entitlement to a finding of total disability based on 
individual unemployability (TDIU), prior to July 12, 2005.

4.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine with cervical to trapezius 
symptomatology.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1994 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Portland, 
Oregon, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The issues of service connection for DDD 
and CTS, and extraschedular evaluation of depression and anxiety, 
were previously before the Board; in December 2008, they were 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.

Since that time, the Court of Appeals for Veterans Claims (the 
Court or CAVC) has clarified that any claim for increased 
evaluation properly includes consideration of entitlement to 
TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As evaluation 
of the Veteran's psychiatric disability is before the Board, so 
too is the issue of entitlement to TDIU prior to July 12, 2005, 
the period for which a total evaluation has not been assigned.  

The issues have been recharacterized to better reflect the 
evidence of record, the Veteran's allegations, and current legal 
precedent.

The issue of service connection for DDD of the cervical spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Right CTS was not first manifested on active duty service, 
and the preponderance of the evidence is against a finding that 
the condition is related to military service.

2.  Prior to July 12, 2005, service connected major depression 
and anxiety did not result in an unusual or exceptional 
disability picture which rendered the rating schedule inadequate.

3.  Prior to July 12, 2005, the Veteran was service connected for 
major depression and anxiety, rated 70 percent disabling, and 
chronic right ankle strain, rated 10 percent disabling.

4.  Prior to July 12, 2005, service connected disabilities 
prevented the Veteran from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection of right CTS have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for an extraschedular evaluation in excess of 70 
percent for major depression/generalized anxiety prior to July 
12, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Code 9434 (2009).

3.  The criteria for a finding of TDIU prior to July 12, 2005, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

With regard to the evaluation of a psychiatric disability, the 
appeal arises from the Veteran's disagreement with the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
 Further, the below decision on TDIU is a full grant of the 
maximum benefit sought on appeal.  Any error with respect to 
either the duty to notify or the duty to assist was harmless.  No 
additional discussion of VA's duties regarding evaluation issues 
is therefore required.

For the claim of service connection for right CTS, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2004.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained complete service treatment records and military 
dependent records, assisted the appellant in obtaining available 
relevant evidence from identified private providers, afforded the 
appellant physical examinations, and obtained medical opinions as 
to the etiology and severity of disabilities.  The examinations 
of record are adequate; all necessary findings have been made, 
and opinions rendered, with supporting rationale.  The Veteran 
declined to supply releases for treatment of claimed disabilities 
prior to her military service.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Service connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal no complaints of or treatment 
for CTS of either hand.  No neurological problems were noted on 
examination for enlistment in June 1994, and the Veteran did not 
otherwise report any difficulties with her right hand or wrist.  
At the November 1995 separation examination, no neurological 
problems, hand pain, or other indicator of possible CTS was found 
or subjectively reported.  Similarly, the December 1995 medical 
board convened for purposes of her separation notes no condition 
or complaints of the hands.  Records do reflect that in February 
1995, the Veteran was treated for complaints of bilateral hand 
and forearm pain.  After working the steam tables in the mess, 
the Veteran reported pain, tingling, and throbbing of her elbows, 
progressing to a pins and needles sensation in a glove 
distribution over both hands.  Sensation was intact bilaterally, 
and strength was normal.  Pain increased with strain of the 
extensor muscles.  The impression was overuse vs. early 
dermatomyocytis.  Aspirin was given, and the Veteran was taken 
off steam table work.  Records reflect no recurrence or 
continuance of the complaints for the remainder of her service.

Post service treatment records reveal numerous complaints of and 
treatment for upper arm and shoulder pain, but reports of hand 
problems consistent with CTS do not appear until January 2005, 
when Dr. JH noted that CTS had responded well to ibuprofen.  
Right hand sensation was normal, and testing showed no 
abnormalities.  Although records do not establish earlier reports 
of CTS, it is clear that CTS was under ongoing treatment as of 
January 2005.  The Veteran had stated that Dr. JH had been her 
primary care provider since October 2004; the submitted records 
begin at that time as well.

At an August 2004 VA examination, the Veteran reported radicular 
symptoms down her right arm to her finger tips.  She associated 
her symptoms with periods of high stress.  She stated that 
recently she had also developed nightly pain sensations down her 
right arm into the fingertips.  The pain was triggered when lying 
down with her head resting on her right forearm.  The shoulder 
was rotated and flexed at such times.  The pain also arose when 
driving, using the computer, and in stressful situations.  Pain 
was relieved with changes of position.  Dr. JH had suggested this 
might be CTS, but he had done no testing.  Physical examination 
showed intact grip strength on the right, but reduced deep tendon 
reflexes.  Sensory function was not impaired.  Testing at the 
wrist induced soreness, but no numbness or tingling.  After the 
testing concluded, the Veteran reported numbness in the fourth 
and fifth digits of the right hand, which is an ulnar nerve 
distribution.  Possible right CTS was diagnosed; the examiner 
then obtained a nerve conduction study, which showed moderate 
right CTS and some ulnar nerve compression.  The examiner opined 
that to relate either condition to service eight years after 
separation would be speculative.  The examiner reviewed the 
claims file, to include the 1995 report of bilateral arm pain.

Subsequent VA and private treatment records show no ongoing 
complaints of or treatment for CTS symptomatology.

A VA examination was conducted in April 2009; the examiner 
reviewed the claims file in conjunction with the examination.  He 
noted that the Veteran was right handed.  The Veteran complained 
of pain in her right shoulder and upper arm down to her elbow; 
she denied discomfort in her hands, wrists, or forearms.  
Additionally, she denied pain, numbness, or paresthesias below 
the elbow or in the hand.  The examiner accurately summarized the 
service treatment records, as reported above.  Grip strength was 
full, and sensation was intact.  Movement of the fingers was 
unaffected.  The examiner found that prior testing showed mild 
CTS and some relative swelling of the right elbow around the 
ulnar nerve.  The examiner noted, however, that there was no 
evidence of any current right hand CTS or median or ulnar nerve 
compression or neuropathy.  The doctor opined that there was no 
evidence that any right hand nerve problems developed during 
service or were present at discharge.  All problems developed 
after service.  It is "less likely than not that [the Veteran] 
has any current or past ulnar or median nerve compression 
neuropathy as a result of military service or as a result of her 
service connected psychiatric disorder."

The evidence establishes that a diagnosis of some form of right 
forearm neuropathy, to include CTS or ulnar nerve compression, 
has been warranted at some point following service.  As the most 
recent VA examiner noted, the degree of current impairment is not 
important, only that the condition was extant during the pendency 
of the appeal.  A current disability is established for VA 
purposes.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

However, that disability is not shown during service.  Service 
treatment records establish that the February 1995 complaints 
were muscular, not neurological, and the most recent VA examiner 
specifically excluded such as related to current disability.  
There are no contrary, competent opinions of record; the Veteran, 
as a layperson, is not competent to render an opinion on 
causation in this case, as the causative relationship cannot be 
experienced through her five senses, nor does she report 
continuity of symptoms since service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The April 2009 VA opinion is well 
reasoned and expansive in its reported rationale.  CTS or 
neuropathy symptoms of the right hand began well after service, 
and there is no evidence of any in-service disease or injury to 
account for them.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for right forearm and 
hand neuropathies, to include CTS, is not warranted.

III.  Extraschedular Evaluation for Major Depression and Anxiety

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides that occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships, is rated 70 
percent disabling.

Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, is rated 100 percent 
disabling.  38 C.F.R. § 4.130. 

The veteran presented for VA examination in September 2004, at 
which time she was observed without indications of distortion, 
psychotic thinking or paranoia, and exhibited very high energy. 
She spoke in a quick and forced manner. The examiner did not 
describe much in the way of current symptomatology, observing 
that review of the claims file demonstrated her condition had not 
worsened since her discharge from active service. The veteran 
reported receiving private treatment, including prescribed 
medication. Concerning occupational and social history, she 
reported attempting to work in a flower shop, but having to quit 
because of stress. She reported being divorced twice since 
discharge and being presently married. The examiner noted her 
present marriage was functional. The examiner noted that the 
record was incomplete, as discussed in the Introduction, above. 
In pertinent part, he noted that an inservice psychiatric 
evaluation the veteran reported having undergone was missing, as 
was a history compiled by her service representative. 
Notwithstanding, the examiner concluded the veteran's assertions 
and reported history were consistent and credible. He diagnosed 
major depression in mild remission and anxiety, somewhat 
diminished. Global assessment of functioning (GAF) was measured 
at 42.

A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

In a February 2006 VA examination, the veteran was late because 
she got lost and could not find the clinic. Once there, she 
reported symptoms including feeling depressed most of the day 
every day, severe trouble sleeping, lack of appetite, variable 
energy, diminished ability to think and concentrate, inability to 
read, constant worry, anxiety, restlessness, and easy 
fatigability. Prescribed medications, she said, helped her mood 
and her sleep. She did not report current employment, and stated 
that she remained married to her husband. She described her 
marriage as good. The examiner objectively observed the veteran 
to present as well groomed, appropriately dressed and clean, and 
with normal affect and a sense of humor. She appeared to have 
good social abilities, was a good historian, and did not 
exaggerate her symptoms. She exhibited good memory and adequate 
concentration, and neither complained of, nor was observed to 
have, suicidal or homicidal ideation, perceptual disorders, 
paranoia, or psychosis. However, the examiner reported that 
psychomotor agitation was observable throughout the interview, 
and her speech was initially pressured.

The examiner observed that review of the medical records showed 
that the veteran had been diagnosed with attention deficit 
disorder, for which she was taking medication, and probable 
bipolar disorder. The examiner questioned both diagnoses, finding 
them to be inconsistent with the veteran's reported and 
documented history, including her medical history, noting her 
high performance in school. Rather, the examiner felt that 
symptoms attributed to these conditions were possibly 
manifestations of extreme anxiety. She concluded that these 
conditions, the bipolar in particularly, should be periodically 
re-evaluated.

The examiner diagnosed major depressive disorder, recurrent and 
generalized anxiety disorder, and noted that the level of the 
veteran's symptomatology had not changed since the previous, 
September 2004, VA examination. GAF was measured at 60, but the 
examiner opined that, even with numerous prescribed medications, 
the veteran was totally unemployable. The examiner explained that 
the veteran, while able to function, could do so only in a 
relatively stress-free environment. The examiner opined that she 
would decompensate significantly if placed under more stress, 
such as would come from employment-whether physical or sedentary.

In the December 2008 decision, the Board determined that the 
Rating Schedule permitted assignment of no greater than a 70 
percent disability evaluation from June 10, 2004.  While total 
occupational impairment was shown, the Veteran continued to 
function quite well in other areas.  She was happily married and 
she and her husband were socially active.  Further, the Veteran 
remained well grounded in reality; there was no evidence of 
hallucinations or delusions, grossly inappropriate behavior, or a 
showing that she was a danger to herself or others. 

In light of the finding that the Veteran's service connected 
psychiatric disorder did render her unemployable, however, the 
Board remanded the issue of entitlement to an extraschedular 
evaluation prior to July 12, 2005 (the date on which the RO had 
previously established entitlement to TDIU) for referral to the 
Director of Compensation and Pension Services.  Regulations 
provide that in exceptional cases, where schedular evaluations 
are found to be inadequate, the Director may assign an 
extraschedular evaluation to appropriately compensate a Veteran 
for the actual impairment of average earning capacity due 
exclusively to a service-connected disability.  A case is 
exceptional where factors such as marked interference with 
employment or frequent periods of hospitalization render 
application of the regular schedular standards impractical.

In a March 2010 decision, the Director, Compensation and Pension 
Service, determined that an exceptional of unusual disability 
picture was not presented and declined to assign an 
extraschedular evaluation.  The matter has now been returned to 
the Board for appellate consideration.

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  

The schedular evaluations in this case are adequate.  Ratings in 
excess of that assigned are provided for certain manifestations 
of the service-connected psychiatric disorders, but the medical 
evidence reflects that those manifestations are not present in 
this case.  The total impairment found applies only to the 
occupational arena.  The Veteran remains socially functional, and 
the Schedule considers such in assigning evaluations in excess of 
70 percent.

Because the Rating Schedule is adequate, the Board does not reach 
the question of whether factors such as excessive hospitalization 
or interference with employment are present.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; assignment of an extraschedular 
evaluation is not warranted.

IV.  TDIU Prior to July 12, 2005

As was noted above, a claim for increased evaluation contemplates 
that a Veteran is seeking the maximum allowable benefit, under 
any possible theory.  This includes consideration of TDIU.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).

TDIU is established where a Veteran is unable to obtain or retain 
substantially gainful employment due to service connected 
disabilities.  Threshold entitlement to the benefit is shown 
where a Veteran is rated at least 60 percent disabled die to a 
single service connected disability, or has multiple service 
connected disabilities combining to at least a 70 percent 
evaluation, where one disability is rated at least 40 percent 
disabling.  38 C.F.R. § 4.16.  The Veteran has been rated 70 
percent disabled by service connected major 
depression/generalized anxiety since June 10, 2004, and therefore 
meets the schedular eligibility threshold.

A review of the relevant evidence, detailed above, reveals that 
the Veteran's service connected psychiatric disability has 
remained fairly steady in its severity since June 2004.  While 
there has been improvement in some symptoms, such as sleep 
disturbances, with medications, and the Veteran maintains a 
fairly high level of social functioning, the medical evidence 
establishes that she is unable to function in a job due to her 
service-connected psychiatric disability.  The stress of such a 
situation would be untenable; the Veteran in fact obtained a job 
in a flower shop, but had to leave due to stress, as she reported 
in September 2004.  

The RO granted entitlement to TDIU based in part upon the 
findings of the February 2006 VA examiner, who opined that the 
Veteran was "unable to perform any job at this point."  The 
examiner also stated that her functional level had been fairly 
unchanged since the prior, September 2004 examination.  As the 
Board found in assigning a 70 percent evaluation for the entirety 
of the appellate period, staged ratings in light of such 
constancy of evidence are not appropriate.  The same symptoms and 
degree of impairment which rendered the Veteran unemployable 
after July 12, 2005, were present prior to that date.

Accordingly, entitlement to TDIU is established for the period 
prior to July 12, 2005, commencing June 10, 2004.


ORDER

Service connection for right forearm and hand neuropathies, to 
include CTS, is denied.

An extraschedular evaluation in excess of 70 percent for major 
depression/generalized anxiety prior to July 12, 2005, under 
38 C.F.R. § 3.321(b) is denied.

A finding of TDIU, prior to July 12, 2005, is granted.


REMAND

Remand is required with respect to the claim of service 
connection for DDD of the cervical spine, for full compliance 
with VA's duty to assist the Veteran in substantiating her claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A Veteran is presumed to be in sound condition upon entry into 
service following examination, except for those conditions noted 
at entry or when clear and unmistakable evidence establishes that 
the condition existed prior to service and the condition was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The December 2004 rating decision found this presumption of 
soundness to be rebutted by the evidence of record.  However, 
this determination was based on an incomplete record.  The 
Medical Board report of December 1995 refers to multiple pre-
service treatment records which are not contained in the service 
treatment records.  Medical Board proceedings are typically 
contained in the service personnel records, not in the medical 
file.  No personnel records are associated with the claims file.  
VA must exhaust all efforts to obtain the records considered by 
the Medical Board in order to allow the finder of fact to 
evaluate the statements and opinions of doctors who maintain the 
DDD was a pre-existing condition.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a VA Form 
21-4142, Authorization and Consent to Release 
Information to 
the Department of Veterans Affairs, for all 
doctors treating her for orthopedic 
complaints prior to service, particularly Dr. 
LeLe and Dr. Myers, identified in an August 
1998 application or compensation.

Upon receipt of a properly executed release, 
VA should take appropriate, reasonable steps 
in accordance with 38 C.F.R. § 3.159(c) to 
obtain the identified records.  In the 
alternative, the Veteran should be informed 
that she may submit the records directly to 
VA herself.

2.  Take appropriate steps to obtain the 
Veteran's complete service personnel file, to 
include all Medical Board proceedings.

3.  VA should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  VA should 
then readjudicate the claim on appeal.  If 
the benefit sought remains denied, the RO 
should issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


